 


110 HR 4617 IH: To suspend temporarily the duty on a certain chemical.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4617 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on a certain chemical. 
 
 
1.Powdered ion exchange resin comprising a copolymer of styrene crosslinked with divinylbenzene, sulphonic acid, sodium form 
(a)In generalHeading 9902.02.34 of the Harmonized Tariff Schedule of the United States is amended to read as follows:
 
 
 
 
9902.02.34Powdered ion exchange resin comprised of a copolymer of styrene, cross linked with divinyl-benzene, further reacted to provide sulfonic acid functionality (sodium form), having a nominal particle size of 0.075 mm to 0.150 mm, dried to a moisture content of not more than 10% (CAS No. 63182–08–1) (provided for in subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
